In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in International Packers, Limited v. United States (56 Cust. Ct. 636, Reap. Dec. 11147), the court found and held that export value, as defined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T D. 54165, is the proper basis for determining value of the canned corned beef exported from Argentina on or about March 11,1960, described on the invoice of the entry covered by this appeal and that such value is the appraised value less the amount in Argentine pesos for retention, as stated in the invoice, for the canned corned beef described in the invoice and as stated in the entry covered by this appeal for reappraisement.